*1262OPINION.
James:
The taxpayer received during the year 1919 and should pay tax upon the total amount withdrawn as salary as above set forth in the findings of fact. Appeal of H. C. Couch, 1 B. T. A. 103; Appeal of A. Bluthenthal, 1 B. T. A. 173; Appeal of A. L. Englander, 1 B. T. A. 760; Appeal of J. M. Edmunds, 1 B. T. A. 998; Appeal of Nicholas J. Maisel, Jr., 2 B. T. A. 66; Appeal of Thomas Bemis, Sr., 2 B. T. A. 255; Appeal of Edmund J. Karr, 2 B. T. A. 635.
For the year 1920 Ascher' correctly stated the amount of salary received, and no adjustment in that year' is involved, the- deficiency *1263determined by the Commissioner being in all respects as to that year approved without the addition of penalty, and the Commissioner’s motion for the imposition of a penalty in that year is denied.
In respect of the year 1919 the evidence shows that Ascher received $83,983.34 as salary from the Columbia Fastener Co. The evidence further' shows that a resolution purporting to have been adopted December 30, 1919, undertook, on behalf of the corporation, to transfer $25,000 of this salary already received by him from Ascher to his wife. The ledger account of Ascher shows that his account had been closed and ruled off before this afterthought was carried into effect and that the adjustment was clumsily made by a journal entry some time between December 27 and January 3. It further appears that, after having credited May Ascher with $25,000 by a charge to her husband’s account, the bookkeeper found it necessary to close that account in some manner and did so by charging a portion of Ascher’s own withdrawals for salary for the year 1920 to May Ascher’s account.
The evidence shows that Ascher filed an income-tax return for the year 1919 which made no disclosure of any fact except that he claimed to have received a salary of only $58,733.34 for the year 1919, which statement was false and was known by him to be false. The deficiency should be computed upon the basis of the actual salary withdrawn by Ascher as above set forth, and to the said deficiency there should be added a penalty of 50 per cent.